


116 S4279 IS: Restraint of Executive In Governing Nation Act of 2020
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4279
IN THE SENATE OF THE UNITED STATES

July 22, 2020
Mr. Markey (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs

A BILL
To require the disclosure to Congress of presidential emergency action documents. 


1.Short titleThis Act may be cited as the Restraint of Executive In Governing Nation Act of 2020 or the REIGN Act of 2020. 2.Disclosure to Congress of presidential emergency action documents (a)In generalNot later than 30 days after the conclusion of the process for approval, adoption, or revision of any presidential emergency action document, the President shall submit that document to the appropriate congressional committees.
(b)Documents in existence before date of enactmentNot later than 15 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees all presidential emergency action documents in existence before such date of enactment. (c)DefinitionsIn this section:
(1)Appropriate congressional committeesThe term appropriate congressional committees, with respect to a presidential emergency action document submitted under subsection (a) or (b), means— (A)the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate; 
(B)the Committee on Oversight and Reform, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and (C)any other committee of the Senate or the House of Representatives with jurisdiction over the subject matter addressed in the presidential emergency action document. 
(2)Presidential emergency action documentThe term presidential emergency action document refers to— (A)each of the approximately 56 documents described as presidential emergency action documents in the budget justification materials for the Office of Legal Counsel of the Department of Justice submitted to Congress in support of the budget of the President for fiscal year 2018; and 
(B)any other pre-coordinated legal document in existence before, on, or after the date of the enactment of this Act, that— (i)is designated as a presidential emergency action document; or
(ii)is designed to implement a presidential decision or transmit a presidential request when an emergency disrupts normal governmental or legislative processes.   